NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-4071
                                    ___________

                                    XIU YING LI,
                                              Petitioner
                                         v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                        Respondent
                   ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A077-297-720)
                    Immigration Judge: Honorable Eugene Pugliese
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 1, 2012
               Before: SMITH, CHAGARES and WEIS, Circuit Judges
                         (Opinion filed: November 6, 2012)
                                   ___________

                                     OPINION
                                    ___________

PER CURIAM.

      Xiu Ying Li petitions for review of the Board of Immigration Appeals’ (“BIA” or

“Board”) order denying her second motion to reopen. We will deny the petition for

review.


                                          1
       In 2000, Li, a native and citizen of China, entered the United States without valid

documentation. She was placed in removal proceedings and applied for asylum,

withholding of removal, and protection under the Convention Against Torture, alleging

that she had been persecuted under China’s population control policy. Following a merits

hearing, an Immigration Judge (“IJ”) determined that Li had not testified credibly and

thus denied her application for asylum and related relief. Li appealed the ruling and, in a

November 2002 decision, the BIA affirmed. Li did not petition this Court for review of

that determination.

       In November 2004, Li filed a motion to reopen her removal proceedings, arguing

that there had been a change in country conditions in China as a result of the

government’s enactment of new and more restrictive birth control policies. 1 The BIA

determined that Li’s motion was untimely filed and that she was unable to demonstrate a

change in conditions regarding the family planning policy so as to avoid application of

the time restriction. The Board further noted that the births of her three children in the

United States did not amount to a change in circumstances in China, only a change in her




1
  Under the applicable regulations, a motion to reopen must be filed no later than 90 days
after the date on which the administrative decision was rendered. 8 C.F.R.
§ 1003.2(c)(2). An exception exists, however, for motions to reopen “based on changed
country conditions arising in the country of nationality . . ., if such evidence is material
and was not available and could not have been discovered or presented at the previous
hearing.” 8 C.F.R. § 1003.2(c)(3)(ii).

                                              2
personal circumstances. 2 The BIA later denied Li’s motion for reconsideration. Li did

not petition this Court for review of either ruling.

         In October 2009, Li filed a second motion to reopen with the BIA, alleging that

she will be sterilized upon her return to China due to changed country conditions

regarding the one-child family planning policy, and that she will be persecuted because of

her new affiliation with the Jehovah’s Witnesses. Li argued in her motion that, since her

last hearing in 2000, conditions in China have worsened because the government more

stringently enforces family planning laws and laws prohibiting the free exercise of

religion for Christian churches that are not sanctioned by the government. 3

         The BIA denied the motion, concluding that the “evidence fail[ed] to establish a

change in circumstances or country conditions ‘arising in the country of nationality’ so as

to create an exception to the time and number limitation for filing a late motion to reopen

to apply for asylum.” (A.R. at 31.) Li petitioned for review. This Court granted Li’s

petition and remanded the case to the BIA after determining that it had failed to

adequately explain its reasoning for rejecting the evidence that Li submitted in support of

her motion to reopen. See Li v. Att’y Gen, 414 F. App’x 482 (3d Cir. 2011).


2
    Li’s first child was born in China; she has a total of four children.
3
  In support of her motion, Li submitted, inter alia, the 2008 United States Department
of State Country Report for China; the 2008 United States Department of State
International Religious Freedom Report for China; various news articles discussing
China’s policies on population control and Christianity; and two notices issued by the
Village Committee of Houer Village, Fujian Province, indicating that she will be
sterilized upon her return to China because she has given birth to four children.
                                             3
       On remand, the Board again denied Li’s second motion to reopen as time and

number barred, concluding that the evidence that Li submitted with her motion failed to

demonstrate any material or substantial change in China. Specifically, the Board

concluded that there had not been a significant change in China’s family-planning policy

since Li’s last administrative hearing. In this regard, the Board gave the greatest weight

to the 2008 State Department Reports. The Board also determined that there had not

been a change in country conditions regarding the treatment of Jehovah’s Witnesses. Li

timely petitioned for review. 4

       We have jurisdiction under 8 U.S.C. § 1252(a)(1), and review the Board’s denial

of Li’s motion for abuse of discretion. See Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d

Cir. 2002). Motions to reopen are plainly “disfavored” because “[t]here is a strong public

interest in bringing litigation to a close as promptly as is consistent with the interest in

giving the adversaries a fair opportunity to develop and present their respective cases.”

INS v. Abudu, 485 U.S. 94, 107 (1988). The BIA’s decision is thus entitled to broad

deference, Ezeagwuna v. Ashcroft, 325 F.3d 396, 409 (3d Cir. 2003), and it “will not be

disturbed unless [it is] found to be arbitrary, irrational, or contrary to law.” Guo v.

Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004) (quotation marks omitted).



4
  The BIA also rejected Li’s argument that she is eligible for relief because she left
China illegally and applied for asylum in the United States, and it declined to exercise its
authority to reopen the proceedings sua sponte. In her opening brief, Li does not
articulate any challenge to either determination. As a result, review of those issues has
been waived. See Bradley v. Att’y Gen., 603 F.3d 235, 243 n.8 (3d Cir. 2010).
                                              4
       As an initial matter, contrary to Li’s argument, we conclude that, on remand, the

BIA thoroughly considered the evidence and corrected the deficiency in its analysis that

we identified in our earlier decision in this case. Moreover, we discern no error in the

BIA’s evaluation of Li’s evidence.

       As mentioned, the Board first held that the evidence Li submitted with her motion

did not provide a sufficient basis for concluding that China’s population control

enforcement policies have materially changed since Li’s merits hearing in 2000. The

BIA did not abuse its discretion in so holding. For example, Li submitted a 2009 article

entitled “China to continue family-planning policy,” which states that the Chinese Vice

Premier had stressed “the importance of continuing the family-planning policy” which

was introduced in the late 1970’s. (A.R. at 116.) The 2008 State Department Country

Report explains that China has prohibited “the use of physical coercion to compel

persons to submit to abortion or sterilization.” (Id. at 218.) Rather, China mostly relies

on education, propaganda, economic incentives, and the imposition of social

compensation fees to enforce its policy. (Id. at 198.)

       Li argues that greater attention should have been given to her Village Committee

Notices. The BIA did not ignore that evidence. Rather, the Board determined that the

Notices were not sufficiently persuasive in light of other, more reliable evidence. See

Zubeda v. Ashcroft, 333 F.3d 463, 478 (3d Cir. 2003) (noting that State Department

Reports are “the most appropriate and perhaps the best resource for information on

political situations in foreign nations”) (quotation marks omitted). Further, in addition to
                                             5
the fact that neither Notice was signed by a member of the Village Committee, both

Notices failed to indicate what will happen to Li if she does not report to the authorities,

or the amount of fine that will be imposed. (A.R. at 109, 112.) We discern no error in

the BIA’s decision to afford lesser weight to those documents. See generally In re H-L-

H- & Z-Y-Z-, 25 I. & N. Dec. 209, 214 (BIA 2010) (giving less weight to documents

which were obtained for the purpose of the hearing, were unsigned, or which even failed

to identify the authors).

       Additionally, our decision in Chen v. Attorney General, 676 F.3d 112 (3d Cir.

2011), although arising in a different procedural posture, lends further support to the

BIA’s decision. In Chen, the petitioners, a married couple from Fujian Province, sought

relief because they had two U.S.-born children, and they claimed to fear forced

sterilization and economic penalties should they return to China. 676 F.3d at 114. In

affirming the BIA’s decision and rejecting the petitioners’ claims, we determined that In

re H-L-H- was “persuasive[],” Chen, 676 F.3d at 114, in its conclusion that “‘physical

coercion to achieve compliance with family planning goals is uncommon and

unsanctioned by China’s national laws and that the overall policy is much more heavily

reliant on incentives and economic penalties,’” and that those economic penalties were

not sufficiently severe to constitute persecution, id. at 115 (quoting In re H-L-H-, 25 I. &

N. Dec. at 218.). That description of recent family-planning policies is consistent with

the description of the policies in the 1999 State Department Report, and accordingly, it


                                              6
was reasonable for the BIA to conclude that Li failed to show that the conditions in China

have materially changed since her initial 2000 hearing.

       We also agree that the record evidence does not demonstrate a change in China’s

treatment of Jehovah’s Witnesses. 5 The 2008 International Religious Freedom Report

states that many Christian groups no longer operate in secrecy and that the government’s

repression is inconsistent and sporadic. (A.R. at 236-37.) Further, although the

government seeks to repress groups it has designated as “cults,” which includes several

Christian groups and Falun Gong, the Jehovah’s Witness church is not among those

listed. (Id. at 238.) Li claims that Jehovah’s Witnesses are treated similarly to

practitioners of Falun Gong, but there is no record evidence supporting her contention.

       The Board also properly afforded little weight to a letter Li submitted from a

practicing Jehovah’s Witness living in the United States who claims that Li will go to jail

in China for studying the Bible with Jehovah’s Witnesses. (Id. at 143-46.) There is no

evidence to demonstrate that the author has any relevant knowledge regarding country

conditions in China. In sum, Li did not provide any evidence which would undermine

the BIA’s conclusion that there has not been a significant change in the treatment of

Jehovah’s Witnesses since the date of her last hearing.




5
  We need not address whether Li’s decision to embrace this religion demonstrates a
change in her personal circumstances, rather than country conditions, because even if Li
was a Jehovah’s Witness at her initial hearing, she did not present material evidence of
changed country conditions so as to warrant relief under 8 C.F.R. § 1003.2(c)(3)(ii).
                                             7
      Because Li did not present material evidence of changed country conditions, the

BIA did not abuse its discretion in denying her motion to reopen.

      Accordingly, we will deny the petition for review.




                                            8